                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


JOVAN WILLIAMS,

       Petitioner,

       v.                                                       Case No. 17-CV-602-SCD

SCOTT ECKSTEIN,

       Respondent.


                                           ORDER


       Petitioner Jovan Williams filed this habeas corpus action on April 27, 2017. ECF No.

1. U.S. District Judge Pamela Pepper, Chief Judge for the Eastern District of Wisconsin,

screened the petition, concluded that there were potentially three viable, exhausted claims in

the petition, and set a briefing schedule for processing the petition. ECF No. 7. After the

respondent filed his answer to the petition, Williams filed an unsuccessful motion to appoint

counsel. See ECF No. 16. Williams then requested and was granted five ninety-day extensions

of time to file a brief in support in support of his petition. See ECF Nos. 16, 18, 20, 22, 26.

The last extension was granted on February 4, 2020; Judge Pepper warned Williams that it

would be the last extension granted by the court. ECF No. 26 at 7. Judge Pepper also warned

Williams that his case would be dismissed for lack of diligence if by the end of the day on

May 4, 2020, he didn’t file either a brief in support of his petition or a motion to stay this case

while he exhausts state-court remedies.




         Case 2:17-cv-00602-SCD Filed 05/29/20 Page 1 of 3 Document 35
       On May 4, 2020, Williams filed a motion requesting to stay this case until the COVID-

19 pandemic is over. See ECF No. 29. Williams asserts that his place of incarceration,

Waupun Correctional Institution, is on “lockdown,” thereby preventing him from visiting the

institution’s law library, reviewing his legal transcripts (which purportedly are saved on a

disc), and preparing the materials necessary to proceed with this matter. Id. The respondent

opposes the request to stay and asks the court to dismiss the petition for failure to diligently

prosecute it. See ECF No. 31. The matter was reassigned to me on May 12, 2020, after all

parties consented to magistrate-judge jurisdiction. See ECF No. 34; see also ECF Nos. 30, 33

(citing 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73(b)).

       The respondent presents a good case for dismissal. This matter has been pending for

over three years. Williams still hasn’t filed a brief in support of his petition, nor has he taken

any steps to pursue additional post-conviction relief in state court. Also, he didn’t comply

with Judge Pepper’s February 4, 2020 order, wherein she warned that lack of compliance

would result in dismissal of this action. Nevertheless, I am sensitive to the unexpected and

unprecedent situation caused by the COVID-19 pandemic, including its impact on the state’s

correctional institutions (and particularly Waupun, where Williams is located). I will

therefore give Williams one last chance to continue with this habeas action.

                                        CONCLUSION

       For the reasons given above, the petitioner’s motion to stay, ECF No. 29, and the

respondent’s motion to dismiss, ECF No. 31, are DENIED. By July 27, 2020, Williams must

file either (1) a brief in support of his petition or (2) a motion to stay while he exhausts state-

court remedies. Failure to comply with this order will result in the dismissal of this case

pursuant to Fed. R. Civ. P. 41(b) and E.D. Wis. Civ. L. R. 41(c).

                                                    2


         Case 2:17-cv-00602-SCD Filed 05/29/20 Page 2 of 3 Document 35
SO ORDERED this 29th day of May, 2020.




                                    __________________________
                                    STEPHEN C. DRIES
                                    United States Magistrate Judge




                                   3


 Case 2:17-cv-00602-SCD Filed 05/29/20 Page 3 of 3 Document 35
